Citation Nr: 1732302	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-16 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an increased initial rating in excess of 50 percent for service-connected post traumatic stress disorder (PTSD), prior to July 26, 2016.

2. Entitlement to an increased initial rating in excess of 70 percent for service-connected post traumatic stress disorder (PTSD), from July 26, 2016 forward. 

3. Entitlement to an increased initial rating in excess of 10 percent for service-connected left ankle disability of the peroneal and fibulocalcaneal ligaments and sub talar joint. 


REPRESENTATION

Veteran represented by:	Kathy Lieberman, Attorney at Law




ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to April 1966 with service in the Republic of Vietnam. In addition, he served in the Louisiana Army National Guard including active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2003 and March 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In an August 2007 rating decision, the Appeals Management Center (AMC) granted a higher initial rating of 50 percent for the Veteran's PTSD, effective March 31, 2000. In an August 2016 rating decision, the RO granted an increased rating of 70 percent for the Veteran's PTSD, effective July 26, 2016.  As the Veteran is presumed to be seeking the maximum allowable benefit, and the maximum benefit has not yet been awarded, for the entire period on appeal, the claim is still in controversy and on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

Following the October 2016 certification to the Board a VA joint examination was associated with the claims file. A subsequent supplemental statement of the case (SSOC) was not issued. However, in light of the grant of an increased rating herein, as to the Veteran's left ankle disability, the Board finds that while an SSOC was not issued any error is harmless.  

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. Prior to July 26, 2016, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as depressed mood, anxiety, difficulty sleeping, nightmares, irritability, isolating and avoidant behaviors and decreased motivation, but not by occupational and social impairment with deficiencies in most areas.

2. From July 26, 2016 forward, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas including work, family relationships, judgment, thinking and mood due to symptoms such as increased depression and anxiety, irritability, isolating behaviors, mild memory loss, occasional auditory hallucinations and suicidal ideations, disturbances of mood and motivation, and difficulty adapting to stressful circumstances, but not by total occupational and social impairment. 

3. The Veteran's left ankle disability of the peroneal and fibulocalcaneal ligaments and sub talar joint was manifested by complaints of pain, weakness, difficulty walking, sitting and standing and a marked amount of limitation of motion.  


CONCLUSIONS OF LAW

1. Prior to July 26, 2016, the criteria for an initial evaluation in excess of 50 percent for PTSD are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9411 (2016).

2. From July 26, 2016 forward, the criteria for an initial evaluation in excess of 70 percent for PTSD are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9411 (2016).

3. The Veteran's left ankle disability of the peroneal and fibulocalcaneal ligaments and sub talar joint was 20 percent disabling. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD and for his left ankle disability. Once service connection is granted and a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the notice is therefore required.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records (STRs), VA treatment records, Social Security Administration (SSA) and identified available private treatment records with the claims file. No other relevant records have been identified as available and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The Board notes that neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Increased Schedular Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. § Part 4. The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings, and here the Veteran's PTSD will be discussed as a staged rating. Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

III. Increased Rating for PTSD

The Veteran contends he is entitled to an increased rating for his service-connected PTSD. Prior to July 26, 2016, the Veteran's service-connected PTSD has been rated as 50 percent disabling. In addition, from July 26, 2016 forward, the Veteran's PTSD has been rated as 70 percent disabling. Each rating period will be discussed in greater detail below. 

A. Prior to July 26, 2016

Prior to July 26, 2016, the Veteran's service-connected PTSD has been rated as 50 percent disabling under Diagnostic Code 9411.  PTSD is rated using the general formula for mental disorders (general formula). 

Under that formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Importantly in this case, effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V). See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.

As the Veteran's claim was pending before the AOJ on August 4, 2014, a diagnosis and analysis of the Veteran's current severity of his PTSD must conform to DSM-V. See 38 C.F.R. § 4.125(a)(2016). The most recent VA examination was performed in July 2016 and thoroughly addressed the current severity of the Veteran's PTSD. In addition, the file contains VA mental health examinations performed prior to August 2014 when DSM-IV was the medical and regulatory standard and was appropriate for use by the examiners at those times. As there is no information to the contrary, the Board will presume that earlier VA examiners appropriately utilized the diagnostic standard in effect at the time of their examinations.

Further, the symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 
38 C.F.R. § 4.126(a). The DSM-V does not provide a GAF score. 

The Board finds that during this period on appeal the Veteran's PTSD approximated a 50 percent rating. The evidence of record shows that the Veteran has had occupational and social impairment with reduced reliability and productivity. The Veteran reported symptoms including depressed mood, anxiety, difficulty sleeping, nightmares, irritability, isolating and avoidance behaviors and decreased motivation. Lay statements from the Veteran's wife note he experiences nightmares, difficulty sleeping, and increased isolating behavior and avoidance. See June 2010 lay statement. Additional lay statements from the Veteran's wife report he experiences ongoing anxiety and panic attacks, often isolates himself and does not socialize, is forgetful and his judgment is affected. See March 2015 lay statement. The Veteran and his spouse are competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his PTSD during the period on appeal.

VA, private treatment records and SSA records have been associated with the claims file. Treatment records in June 2003 note the Veteran reported stress, irritably, insomnia, nightmares, ongoing worrying and isolating behaviors. See June 30, 2003 VA treatment record. 

The Veteran was afforded a VA PTSD examination in June 2003. The examiner reported symptoms of anxiety, stress, irritability, insomnia, nightmares and isolating behaviors. See June 2003 VA examination. The Veteran reported increased irritability with his wife, and he reported a decreased interest in leisure activities including hunting and fishing. He reported spending time with his wife and children and distancing himself from others. On the mental status examination, the Veteran was well groomed, cooperative and fully oriented. He had clear and logical thought processes, normal speech, with a mildly dysphoric affect. No suicidal ideations, homicidal ideations or psychotic symptoms were reported. PTSD, generalized anxiety disorder and major depressive disorder were noted. A GAF of 51 was reported. Id. 

In March 2006 treatment records note a GAF of 55. See March 24, 2006 VA treatment record. June 2007 treatment records the Veteran reported a sad and depressed mood. The Veteran denied experiencing hallucinations or suicidal ideations and noted he continues to benefit from the relationship he has with his supportive wife. See June 4, 2007 VA treatment record. 

In January 2009 the Veteran reported he was feeling less anxious and his sleep had improved. See January 12, 2009 VA treatment record. A mental status examination noted the Veteran was alert, oriented, had clear and logical speech and denied suicidal/homicidal ideations. Id. 

In an August 2009 mental status examination, the Veteran was alert and oriented to time, person, place and situation, exhibited an appropriate affect, irritable mood and was able to maintain adequate personal hygiene.  See August 4, 2009 VA treatment record. No delusions or homicidal/suicidal ideations were reported. The Veteran denied memory loss or impairment, and no impairment in thought processes was noted. Id. 

February 2010 treatment records note ongoing anxiety, irritability, difficulty sleeping, with logical and goal oriented thought processes. On a mental status examination, the Veteran was alert and oriented times three.  A GAF of 55 was reported. See February 10, 2009 VA treatment record. 

In March 2010 treatment records note the Veteran exhibited an agreeable mood and affect, no suicidal or homicidal ideations, no psychosis, intact memory, insight and judgment. A GAF of 60-65 was reported. See March 9, 2010 VA treatment record. 

Then, the Veteran was afforded a VA PTSD examination in June 2010. The examiner reported symptoms of increased fatigue, depression, extreme anhedonia and a lack of motivation, irritability, anger, difficulty sleeping, isolating behaviors and difficulty concentrating.  On the mental status examination the Veteran was oriented to person, time and place, his thought processes and thought content were unremarkable, with adequate judgment and insight, no delusions, hallucinations or suicidal/homicidal ideations were reported. The Veteran was able to perform activities of daily living. The examiner noted the Veteran's remote memory was moderately impaired, recent memory was mildly impaired, and immediate memory was normal. The Veteran reported a worsening of his symptoms, since his most recent examination with increased depression and reduced motivation. The examiner noted that the Veteran's depressive symptoms are non-trauma related and better explained by recent deaths in his family, physical complaints and other life stressors. The examiner attributed the Veteran's depressive symptoms as secondary to his PTSD but that these have recently been exacerbated due to recent life events. 

The Veteran continued to report a good relationship with his wife that was strained at times due to his irritability. Additionally the Veteran reported having good relationships with his adult children. He reported no social relationships outside of his immediate family. Reduced reliability and productivity due to PTSD symptoms was noted. The examiner noted that the Veteran's PTSD did not result in deficiencies in most areas including judgment, thinking, family relations, work, mood or school. The examiner noted severe symptoms, and a GAF of 45 was reported. Id.

In May 2012 treatment records note a GAF of 65. See May 22, 2012 VA social work note. In a September 2012, mental status examination the Veteran was oriented times four, with coherent and goal directed thought processes, good hygiene, intact insight and judgment, and a depressed but stable mood. No suicidal/homicidal ideations or psychotic symptoms were reported. See September 24, 2012 VA treatment record. 

November 2012 treatment records note ongoing anxiety. See November 2, 2012 VA treatment record. On the mental status examination the Veteran was casually dressed, had speech within normal limits, and an intact memory, no audio visual hallucinations, suicidal/homicidal ideations or psychosis was noted. The Veteran reported experiencing ongoing intrusive memories of stressful events, nightmares and a loss of memory, with continued isolation and avoidance. A GAF of 50-55 was reported. Id.

In a May 2014 mental status examination the Veteran was casually dressed, exhibited normal speech, with depressed mood and full affect, had appropriate insight and judgment, an intact memory and denied suicidal/homicidal ideations. See May 14, 2014 VA treatment record. 

In a June 2014 mental status examination the Veteran was casually dressed and unshaven, oriented times three, was calm and cooperative, exhibited normal speech an appropriate but restricted affect, appropriate insight and judgment, and denied audio and visual hallucinations. His memory was intact. See June 23, 2014 VA treatment record. 

In February 2015 the Veteran reported increased irritability, low mood and denied suicidal and homicidal ideations. See February 5, 2015 VA treatment record. October 2015 treatment records note a stable mood, good appetite and the Veteran reported he is sleeping well. See October 5, 2015 VA treatment record. 

Based on a review of the evidence of record the Board finds that a 50 percent rating, but not higher, is warranted for this period on appeal. During this period on appeal the Veteran experienced symptoms including anxiety, depressed mood, difficulty sleeping, nightmares, irritability, isolating and avoidant behaviors and decreased motivation, which are contemplated by the current 50 percent rating. The Board recognizes that some of the Veteran's reported symptomology approximates the listed criteria for an evaluation in excess of 50 percent. The Board also notes that some of the Veteran's symptoms have slightly worsened during the period on appeal. However, the overall nature, frequency, and severity of his signs and symptoms have not risen to the level of an increased 70 percent evaluation. 

According to the DSM-IV, a GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). As discussed above, the DSM-V does not provide a GAF score. However, noting the range of the Veteran's scores during this period from 45 to 65, prior to implementation of the DSM-V indicates primarily moderate symptoms, and lesser instances of serious symptoms. The June 2010 VA examination reported a GAF of 45 noting increased depressive symptoms due to recent deaths in the Veteran's family. Primarily GAF scores ranged from 50-55 reflecting moderate symptoms during this period on appeal.  These are one factor for consideration when assigning a rating in a case.

The Veteran's representative in June 2012 reported that a higher rating was warranted for his PTSD due to an increased severity of symptoms. The representative has alleged that an increased 70 percent rating is warranted for this period on appeal. The Veteran's representative noted that he has continued to suffer from severe depression with GAF scores in the range of 41-51, and his symptoms have consistently corresponded with a 70 percent rating for the entire period on appeal. However, VA benefits may not be granted based on speculative opinions.  As noted above the GAF score is one factor in considering the severity of the Veteran's PTSD, and on only one occasion did an examiner assign a score in this range.  Lastly, the benefit of the doubt rule is for application when the evidence is in equipoise, which occurs only when there is an approximate balance between the positive and negative evidence.  38 C.F.R. § 3.102 (2016). That evidence must be both competent and credible. Here, there is no such balance of evidence.  

During this period, the Veteran experienced occupational and social impairment with reduced reliability and productivity due to symptoms such as anxiety, depressed mood, difficulty sleeping, nightmares, irritability, isolating and avoidant behaviors and decreased motivation. The Veteran's symptoms during this period are all typical and considered in the assignment of a 50 percent rating.  The Veteran's PTSD has not been characterized by occupational and social impairment with deficiencies in most areas such as work, school, family relationships, judgment, thinking or moods. During this period on appeal the Veteran remained married and continued to have good relationships with his wife, adult children and grandchildren. While an increased depressed mood was noted during the period on appeal there was no indication of suicidal ideations, impaired impulse control and/or spatial disorientation. Additionally, treatment records note that the Veteran largely maintained his personal appearance and hygiene and was able to function independently. The Board has considered the GAF scores ranging from 45 to 65, but finds that the weight of competent observations and assessments did not meet the corresponding level of severity and loss of social and occupational functioning warranted for an increased rating.  As such, the evidence of record is against a finding that the Veteran has demonstrated occupational and social impairment with deficiencies in most areas, which would warrant a 70 percent rating for this period. 

In conclusion, all potentially applicable diagnostic codes have been considered for this period, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's PTSD. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The evidence of record reflects symptoms and a level of social and occupational impairment best approximated by the current 50 percent rating as to the Veteran's PTSD. The evidence of record does not reflect that the Veteran suffers from occupational and social impairment with deficiencies in most areas, and as a result, entitlement to a rating in excess of 50 percent for PTSD is denied. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 

B. From July 26, 2016 forward

From July 26, 2016 forward, the Veteran has been rated as 70 percent disabling under Diagnostic Code 9411. PTSD is rated using the general formula for mental disorders (general formula) as discussed above. 

The Board finds that during this period on appeal the Veteran's PTSD approximated a 70 percent rating. The evidence of record shows that the Veteran has had occupational and social impairment with deficiencies in most areas such as work, school, family relationships, judgment, thinking and mood. The Veteran reported symptoms including increased depressed mood, anxiety, irritability, anger, difficulty sleeping, nightmares, isolating behaviors, mild memory loss, occasional auditory hallucinations and suicidal ideations, disturbances of mood and motivation, and difficulty adapting to stressful circumstances.  The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his PTSD during this period on appeal.

The Veteran was afforded a VA PTSD examination in July 2016. The examiner noted symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships and difficulty adapting to stressful circumstances. See July 2016 VA examination. On the mental status examination he was cooperative, unshaven and adequately groomed, with tangential speech and his mood and affect were depressed. The Veteran reported hearing people telling him to do things about once a week. The examiner noted these auditory hallucinations appear to only occur during periods of depression. The Veteran reported not wanting to live after his grandson passed away, and that he still does not care about living but denied a plan or intent. The examiner noted the Veteran continues to meet the criteria for PTSD under DSM-V and major depressive disorder. The examiner found that the stress of additional trauma related to his grandson's death has led to a worsening of the Veteran's PTSD symptoms. The examiner noted occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood. Id. 

Based on a review of the evidence of record the Board finds that a 70 percent rating, but hot higher, is warranted for this period on appeal. During this period the Veteran experienced ongoing increased depression and anxiety, irritability, anger, difficulty sleeping, nightmares, isolating behaviors, mild memory loss, occasional auditory hallucinations and suicidal ideations, disturbances of mood and motivation and difficulty adapting to stressful circumstances. Such symptomology is consistent with the current 70 percent rating. The Board recognizes that some of the Veteran's reported symptomology approximates the listed criteria for an evaluation in excess of 70 percent. However, the overall nature, frequency, and severity of the Veteran's signs and symptoms have not risen to the level of an increased 100 percent evaluation. 

As noted above the DSM-V was in use during this period on appeal and does not assign GAF scores. As such, GAF scores are not available for this period on appeal. 

During this period, the Veteran experienced occupational and social impairment with deficiencies in most areas and the Veteran's symptoms were contemplated by the assignment of a 70 percent rating. The Veteran's PTSD has not been characterized by total occupational and social impairment. The Veteran has not had gross impairment in his thought processes or communication, persistent delusions, grossly inappropriate behavior, or a persistent danger of hurting himself or others. While, the Veteran has noted passive suicidal ideations at times, no plan or intent, or indication of further intervention has been warranted. The Veteran has been oriented to time and place and continues to regularly perform activities of daily living. Further, the Veteran reported continuing to maintain a positive relationship with his wife and adult children. No memory loss for names of close relatives, the Veteran's own name or occupation has been noted.  While the Veteran has reported being unable to be employed as a result of his disabilities, during this period on appeal the Veteran has been in receipt of a total disability rating based upon unemployability (TDIU). In sum the record does not support a finding of total occupational and social impairment as a result of his service-connected PTSD and associated symptoms. The Board notes that TDIU was granted from July 26, 2016 forward, in consideration of all his service-connected disabilities.  As such the evidence of record is against finding that the Veteran has demonstrated total occupational and social impairment, which would warrant a 100 percent rating for this period. 

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has reported he is unemployed but not that his mental health disability precluded all forms of gainful employment prior to July 26, 2016.  Moreover, occupational impairment has been considered as part of the rating criteria.  As such, the Board finds the issue of entitlement to TDIU, prior to July 26, 2016, has not been raised by the record. 

Additionally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been raised by the record. See Doucette v. Shulkin, 28 Vet.App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of records).

In conclusion, all potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's PTSD. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The evidence of record does not reflect that the Veteran suffers from total occupational and social impairment, for this period, and as a result, entitlement to a rating in excess of 70 percent for PTSD is denied. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 

IV. Increased Rating for Left Ankle

The Veteran contends he is entitled to a rating in excess of 10 percent for his service-connected left ankle disability. The Veteran's left ankle disability is rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5271. Here the Board finds that a 20 percent rating is warranted for the entire period on appeal. The Board finds that based on the evidence of record, the preponderance of the evidence is against finding that a rating in excess of 20 percent for the Veteran's left ankle disability is warranted. 

Under Diagnostic Code 5271, a 10 percent rating contemplates moderate limitation of motion. In order to warrant a higher, 20 percent rating, marked limitation of motion is required. Normal ankle motion is measured from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion. 3 8 C.F.R. § 4.71a, Plate II.

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." See 38 C.F.R. § 4.6.

Further, the Board notes that a 20 percent rating is the maximum available under Diagnostic Code 5271. As no higher schedular rating is available, an increased schedular rating is not warranted. AB v. Brown, 6 Vet. App. 35, 38 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria. DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).

Based on the evidence of record, the Board finds that the preponderance of the evidence warrants finding a 20 percent rating is warranted for the entire period on appeal. At different times during the appeal the Veteran has reported his left ankle disability is manifested by pain, weakness, limitation of motion, difficulty walking, sitting and standing. The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his left ankle disability during the appeal.

VA, SSA and private treatment records have been associated with the claims file.
January 2004 treatment records note chronic ankle pain with poor inversion and eversion, and reports he is unable to bear weight on his ankle. See January 7, 2004 VA treatment record.

The Veteran was afforded a VA examination in January 2008. The Veteran reported ongoing chronic pain that is 8/10, which increases with prolonged standing and walking. See January 2008 VA examination. The Veteran reported using an ankle brace and walking cane in part for his ongoing ankle pain. A partial tear of the fibulocalcaneal ligament was noted. No swelling, inversion or eversion weakness of the ankle was noted. Id. 

Then, the Veteran was afforded a VA examination in May 2010.  The Veteran reported ongoing left ankle pain, instability, and weakness. See May 2010 VA examination.  The examiner noted decreased range of motion, swelling and tenderness. The Veteran reported several episodes of dislocation or subluxation a week. The Veteran reported using a cane and brace. The examination noted no ankle instability, no tendon abnormality and normal angulation. Range of motion was dorsiflexion from 0 to 15 degrees and plantar flexion from 0 to 30 degrees. With repetitive motion there was pain, but no additional limitation of motion after three repetitions. There was no joint ankylosis. The examiner noted the Veteran's left ankle impacts occupational activities resulting in decreased mobility, decreased manual dexterity, decreased strength, difficulty lifting and carrying items and lower extremity pain and there is a moderate impact on activities of daily living. Id. 

Then, the Veteran was afforded a VA examination in December 2011. The Veteran reported ongoing left ankle pain. See December 2011 VA examination. Range of motion testing was plantar flexion from 0 to 40 degrees with no evidence of painful motion and dorsiflexion was from 0 to 5 degrees, with no evidence of painful motion. After repetitive use testing with three repetitions there was no loss of motion. Functional loss was noted with localized tenderness and pain. Muscle strength testing was 5/5. Anterior drawer testing and talar tilt testing noted no laxity or inversion/eversion stress. Ankylosis of the left ankle was noted with abduction, adduction, inversion or eversion deformity. Id. 

August 2012 treatment records note ongoing left ankle pain, with constant sharp pain, and giving out at times. See August 7, 2012 VA treatment record. In January 2013 the Veteran reported increased ankle pain with movement. See January 3, 2013 VA treatment record.  In April 2013 treatment note the Veteran was seen for follow-up for his left ankle brace and boots. See April 12, 2013 VA Orthotics prosthetic note.  In April 2015 3/5 muscle strength testing of left dorsiflexion and plantar flexion was noted. See April 2, 2015 VA treatment record. In December 2015 the Veteran reported continuing to use a cane as a result of in part his ankle pain. See December 9, 2015 VA treatment record. In May 2016 the Veteran reported ongoing and longstanding swelling of his ankles. See May 6, 2016 VA treatment record. 

A June 2012 private opinion has been associated with the claims file. The examiner noted that peroneal and fibrocalcaneal ligaments are both part of lateral ligaments of the ankle and commonly damaged by ankle inversion sprains. See July 2012 private opinion.  The opinion noted that the Veteran has damage to lateral ligaments and weakness in the sub talar joint as well as a bony deformity to the talus and cuneiform. The examiner noted that the Veteran's ongoing problems with his ankle resulting in an ongoing disability are related to ligamentous and joint instability and his injury in-service. Id. 

Lastly, the Veteran was afforded a VA examination in November 2016. The Veteran reported left ankle pain, with flare-ups, tenderness, weakness, difficulty, sitting and standing. See November 2016 VA examination. Range of motion testing noted dorsiflexion was from 0 to 5 degrees and plantar flexion was from 0 to 10 degrees. The examiner noted that the limited range of motion results in a functional loss due to pain and weakness. The Veteran was unable to perform repetitive use testing due to reported pain. The examiner noted that it was not feasible to produce an opinion about how pain, incoordination, weakness or fatigability could be limiting functional ability and such would be speculative. Muscle strength testing was 3/5. No ankylosis was noted. Ankle instability or dislocation was suspected but the examiner was unable to complete appropriate testing. The examiner noted that the Veteran's ankle impacts his ability to perform occupational tasks, in that he is limited on standing, walking, and his ongoing pain. Id. 

In addition, the Board notes that the Veteran and his representative in November 2015 contended that the Veteran's disability has worsened and an increased evaluation is warranted.  In December 2013 correspondence the Veteran's representative alleged that an increased 40 percent evaluation is warranted for ankylosis of the left ankle. As the Veteran has experienced ankylosis with ongoing instability and limitation of motion, noting the Veteran's reports of ongoing instability and the December 2011 VA examination noting ankylosis.  The Board notes the representative's contentions, that an increased rating is warranted for left ankle instability and ankylosis. However, the Board finds these contentions are not supported by the probative evidence of record.  Further, VA benefits may not be granted based on speculative opinions.  Lastly, the benefit of the doubt rule is for application when the evidence is in equipoise, which occurs only when there is an approximate balance between the positive and negative evidence.  38 C.F.R. § 3.102 (2016). That evidence must be both competent and credible. Here, there is no such balance of evidence.  

Based on the lay and medical evidence of record, the Board finds that a 20 percent rating for the Veteran's left ankle disability is warranted for the entire period on appeal. During the appeal the Veteran has reported his left ankle disability has experienced ongoing pain, weakness, difficulty walking, sitting and standing and instability at times. The Veteran is competent to testify to such lay observable symptomatology. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by an evaluation in excess of 20 percent. VA and private treatment records note marked limitation of motion during the appeal.  The Veteran has consistently reported ongoing pain that limits his ability to walk, sit and stand for long periods of time, and is accompanied by flare-ups of increased pain at times. Additionally range of motion testing at various times during the period on appeal has noted dorsiflexion ranging from 0 to between 5 and 15 degrees and plantar flexion ranging from 0 to between 10 and 30 degrees, with pain on repetitive motion. VA examinations and treatment records note that the Veteran's ankle impacts his ability to perform occupational tasks, in that he is limited in standing, walking, lifting, bending and ongoing pain. Such findings constitute limitation of motion that is severe enough to equate to marked limitation of motion.  The overall functional impairment of the Veteran's left ankle during the entire period on appeal is marked.  As such an increased 20 percent rating is warranted. 

The Board has also considered whether higher evaluations are available under other provisions of the diagnostic code. However, the Veteran's left ankle disability has not shown to involve any other factor that would warrant evaluation of the disability under other provisions of the rating schedule. Specifically, the Veteran is not shown to have ankylosis of the ankle to warrant an evaluation under Diagnostic Code 5270. See 38 C.F.R. § 4.71a. VA examinations, treatment records and private treatment records are absent for evidence of ankylosis. The Board notes that the VA examination in December 2011 noted ankylosis with abduction, adduction, inversion or eversion deformity. However, the same VA examiner noted the Veteran had 5/5 muscle strength and had range of motion in his ankle with plantar flexion from 0 to 40 degrees and dorsiflexion from 0 to 5 degrees. The Board finds this finding, of ankylosis, is entitled to low probative weight as it is internally inconsistent with the rest of the examination report and the additional VA examinations and treatment records. Prior to the December 2011 VA examination, VA examinations and treatment records consistently noted no ankylosis and marked range of motion. Further, VA examinations and treatment records after the December 2011 examination also consistently noted no ankylosis, and marked range of motion in the left ankle.  The Board notes that VA, SSA and private treatment records and remaining VA and private opinions and examinations are absent for evidence of ankylosis. Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)). As the Veteran has been able to move his left ankle, during the entire period on appeal, it is clearly not ankylosed. The Board notes that the Veteran and his representative have alleged that a rating under DC 5270 is warranted, however the Board finds that the December 2011 VA examiners note of ankylosis is internally inconsistent and entitled to low probative weight, as the Veteran was able to move his ankle joint during the period on appeal. As such a rating under DC 5270 is not warranted. 

In addition, there is also no evidence of ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy to warrant ratings under Diagnostic Codes 5270-5274. Id.  

Diagnostic Code 5273 pertains to malunion of os calcis or astragalus, which has not been shown at any time during the claim. Finally, as there is no evidence that the Veteran's left talus bone has been removed, Diagnostic Code 5274 for astragalectomy is not applicable. Thus, the Veteran is not entitled to increased or additional ratings under Diagnostic Codes 5270, 5272, 5273, or 5274.

Additionally, since 20 percent is the highest rating available for limitation of motion of the ankle under Diagnostic Code 5271, there is simply no basis to assign a higher rating for pain. Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that the DeLuca provisions are not for consideration where the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis). See DeLuca, 8 Vet. App. at 202.

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59. Here, VA examinations in May 2010, December 2011 and November 2016 found that repetition on the range of motion did not cause any additional limitation in degree. The Board notes that the May 2010 examiner noted that there was pain with repetitive use and in November 2016 the examiner noted the Veteran was unable to perform repetitive use testing due to reported pain, which has been considered in the current rating. Additionally the Board notes that although the VA examination in November 2016 was not in accordance with 38 C.F.R. § 4.59 painful motion on active and passive motion, in weight and nonweight-bearing , based on the clinical observations  and lay evidence of record noting marked limitation of motion, the Board finds there is no basis for a higher rating. 

Additionally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been raised by the record. See Doucette v. Shulkin, 28 Vet.App. 366 ( 2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of records).

 All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against increased ratings in excess of 20 percent for the Veteran's service-connected left ankle disability. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3.  For these reasons, an increased 20 percent rating, but no higher is granted.


ORDER

An increased initial rating in excess of 50 percent for post traumatic stress disorder prior to July 26, 2016 is denied.

An increased initial rating in excess of 70 percent for post traumatic stress disorder from July 26, 2016 forward is denied.

An increased initial 20 percent rating for left ankle disability, including peroneal and fibulocalcaneal ligaments and sub talar joint, is granted. 




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


